Citation Nr: 0006511	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for ear drum 
disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to April 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1998, a statement of the case was issued in June 1998, 
and a substantive appeal was received in July 1998.  At his 
request, the veteran was scheduled for a Board hearing at the 
RO in September 1999, but he failed to report.


FINDINGS OF FACT

1.  There is no medical diagnosis of current eardrum 
disability. 

2.  There is no medical evidence of a nexus between the 
veteran's tinnitus and any injury or disease suffered during 
his military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for eardrum disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained tinnitus and ear drum 
damage in service.  The veteran filed a claim for an ear 
condition in April 1955, but no action on the merits was 
taken as he failed to furnish supporting evidence as 
requested by the veteran.  The Board views the 1955 claim as 
an abandoned claim under 38 C.F.R. § 3.158.  As there was no 
determination on the merits at that time, the new and 
material evidence analysis is not appropriate, and the 
veteran's claims are considered de novo in the following 
decision. 

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records are entirely devoid of any references 
to disease or injury to the ears.  There are no reports of 
tinnitus in service.  At his separation examination in April 
1953, the veteran's eardrums were clinically evaluated as 
normal, without perforation, and there was no history of any 
ear damage noted.  An audiometry examination was not 
performed, but hearing was described as 15/15. 

The claims file contains post-service VA medical records 
dating from February 1976 to April 1997.  These show that the 
veteran had complaints of tinnitus in February 1976 of one-
month duration.  A tomogram report dated in March 1976 
indicates that the internal structures of the ear were 
normal.  In March 1980, it was noted that the veteran had 
high frequency sensorineural hearing loss.  Additional 
evaluation of the veteran's ears followed.

The first requirement of a well-grounded claim for service 
connection is a medical diagnosis of a disability.  There is 
no medical diagnosis in the record of current disability of 
the eardrum; therefore, the claim for service connection for 
eardrum disability is not well grounded.

In order to establish a well-grounded claim for tinnitus, the 
veteran must show medical evidence of a nexus to service.  As 
a layperson, the veteran himself is not competent to testify 
as to the etiology of his tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  The 
record does not contain any statements of medical 
professionals linking the veteran's tinnitus to his period of 
service.  Nor is there any evidence to the effect that the 
tinnitus began in service.  Rather, it appears that the 
tinnitus began in early 1976, over two decades after the 
veteran separated from service.  As the claim for service 
connection for tinnitus lacks a nexus between the current 
disability and the period of service, it is not well 
grounded.

The Board hereby emphasizes to the veteran that in order to 
well ground his claims there must be medical diagnoses of 
current disability and medical evidence of a nexus or link 
between the current disability and his military service. 


ORDER

The appeals are denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

